In a proceeding, inter alia, pursuant to CELR article 75 to stay arbitration of an uninsured motorist claim, Tovarick Bautista appeals from so much of an order of the Supreme Court, Queens County (Hart, J.), dated September 22, 2003, as granted the petition to the extent of directing him to provide pre-arbitration discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in directing the appellant to provide pre-arbitration discovery (see Matter of Allstate Ins. Co. v Moya, 288 AD2d 309 [2001]; Matter of State Farm Mut. Auto. Ins. Co. v Johnson, 287 AD2d 640 [2001]; Matter of Allstate Ins. Co. v Baez, 269 AD2d 392 [2000]; Matter of State Farm Ins. Co. v McManus, 249 AD2d 311 [1998]). Altman, J.P., Florio, Mastro and Fisher, JJ., concur.